Citation Nr: 1125468	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder not otherwise specified (NOS), and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for service connection for PTSD.  This matter was previously before the Board in April 2010 when the Board remanded the case for additional development of the medical evidence of record.  

In the instant case, the Board remanded this claim in April 2010 in order to provide the Veteran with a VA psychiatric examination.  The Veteran received a psychiatric examination in September 2010.  However, further development of the evidentiary record is required before the Board may proceed with a decision in the instant case.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is necessary of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder NOS, and depression.  Although the Board sincerely regrets the additional delay, the record reflects that further development of the record is required before the Board may render a decision in the instant case.

Once VA undertakes a duty to provide a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In the instant case, the Veteran received a VA examination in September 2010.  After ruling out PTSD, the examiner diagnosed the Veteran with anxiety, NOS and depression.  The examiner then concluded that the Veteran's depression and anxiety, NOS were not likely related to his active duty military service.  Instead, the examiner concluded that it was more likely than not that the Veteran's psychological symptoms are related to his "physical health", and to his perception of his physical health.  

However, the examiner did not specify the elements of the Veteran's "physical health" would likely lead to his acquired psychiatric condition.  The Board notes that the Veteran is service-connected for two conditions: diabetes mellitus, type 2 and tinea versicolor.

The examiner's report raises the possibility of a secondary relationship between the Veteran's acquired psychiatric condition and his service-connected disabilities.  For claims that are based on a theory of secondary service connection, two issues must be addressed: first, whether the Veteran's service-connected disabilities caused an acquired psychiatric disability, and second, whether the Veteran's service-connected disabilities aggravated an existing acquired psychiatric disability.  See 38 C.F.R. § 3.310(b) (2010) (providing that "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.")  While the Veteran has been afforded a VA examination addressing whether the Veteran's acquired psychiatric disabilities are related to his military service, the examiner then only broadly related the Veteran's acquired psychiatric conditions to his "physical health" generally.  An additional examination is required to determine the likelihood that the Veteran's acquired psychiatric disabilities are related to or aggravated by his service-connected disabilities specifically.  As such, the Board finds that additional examination is warranted.  


Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain any outstanding treatment records from the Minneapolis VA Medical Center.  All attempts to locate these records should be fully documented in the claims folder.

If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R.          § 3.159(e)(1) (2010).

2.  The RO should refer the case, if possible, to the VA examiner who conducted the September 2010 examination to determine the relationship between the Veteran's acquired psychiatric conditions and his service-connected disabilities.  Specifically, the examiner should:

a) provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent likelihood or greater) that the Veteran's acquired psychiatric disabilities are causally or etiologically related to his service-connected diabetes mellitus, type 2 and/or tinea versicolor; and   

b) provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disabilities are aggravated by the Veteran's service-connected diabetes mellitus, type 2 and/or tinea versicolor.  

In each case, the examiner should provide a full rationale for the opinion provided.  If the examiner is unable to provide the requested opinion, the examiner must fully explain why such an opinion could not be rendered.  

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  The remand portion of this decision is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


